Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Attachment to the Advisory Action
	The argument “Bozzano is cited for disclosing all elements of the claims except for the temperature of the metathesis reaction. The Action cites Bradin for disclosing that metathesis olefins can be operated at several different ranges of temperatures, pressures and HSV.
However, Bradin does not disclose merely random temperatures. As disclosed in paragraph [0139] of Bradin:
“The following language relates more specifically to the Meta-4 olefin metathesis conditions. In general, in the metathesis zone, the reagents (where ethylene can be used in excess, and the 2-butylene feed can be obtained from the previous step) pass over a bed of catalyst on which the metathesis reaction takes place, this generally being carried out continuously and generally comprising a reaction and a regeneration phase.”
Each of paragraphs [0141] and [0152] refer to operating temperatures for specific catalysts (i.e., a metathesis catalyst as disclosed in paragraph [0140] which can be used which contains rhenium oxide on alumina or on a compound derived from alumina such as a silica-alumina or boron oxide-alumina as it relates to the temperatures in paragraph [0141], or, with regard to the temperatures describe din paragraph [0152], a catalyst containing rhenium, cesium and delta alumina as described, for example, in FR-B-2 784 040 wherein the catalyst contains at least one rhenium compound, for example, deposited on a support principally composed of alumina; it is treated at a temperature of more than 750° C, and modified with at least one cesium compound, 
Thus, one of skill in the art would not modify Bozzano according to Bradin, which already mentions that preferred transition metals for use in the present invention include tungsten, molybdenum, nickel, rhenium, and combinations thereof, in paragraph [0037], and does not disclose any reason to operate outside the temperature ranges of Bozzano.
There is no problem raised in Bozzano that needs to be remedied, nor that would be remedied by Bradin.” is not persuasive since as discloses in paragraphs 125-154, specially 133, Bradin discloses the process conditions selected for carrying out the olefin metathesis step will depend upon the olefin metathesis catalyst used. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THUAN D DANG/Primary Examiner, Art Unit 1772